The arguments and amendments submitted 01/26/2021 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims remain unpatentable over the prior art as set forth below.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 5, “a number of the reduced pressure suction holes / a number of the concave portions is 0.1 to 10” should read “a ratio of the number of the reduced pressure suction holes divided by the number of the concave portions is 0.1 to 10” for improved clarity. 
Appropriate correction is required.  	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US Patent 5,494,542), in view of Dutouquet (US PG Pub 2008/0284053).
Regarding claim 1, Muller teaches a mold (Figs. 1-4 and accompanying text) comprising: 
a cavity (unlabeled cavities in between dovetail features 20 in Fig. 1), the mold being capable of subjecting a resin sheet under reduced pressure suction (col. 5, lines 7-17) via a plurality of reduced pressure suction holes (holes 22 and 28 are reduced pressure suction holes due to the operation of the connected vacuum pump 30), 
 thereby shaping the resin sheet to follow a shape of an inner surface of the cavity (col. 5, lines 16-24); and 
wherein the inner surface comprises a base surface (top surface of dovetail features 20) and a plurality of island-like concave portions provided in the base surface (concave portions in between each dovetail structure 20).
Furthermore, Muller implicitly teaches that this mold has a concave portion reduced pressure suction hole index defined by an in-concave reduced pressure suction hole ratio (0.086 or lower as shown in Figs. 1-3 and explained below) divided by a concave portion area ratio (0.33 as shown in Figs. 1-3 and explained below) is 0.26 or lower (0.086 / 0.33 = 0.26), thus falling within and anticipating the claimed range, wherein 
the in-concave reduced pressure suction hole ratio is defined by a ratio of number of reduced pressure suction holes that are capable of performing reduced pressure suction existing in the concave portions (there are six holes labeled 22 as shown in Fig. 3 which are in the concave portions as shown in Fig. 1) with respect to a sum of number of reduced pressure suction holes that are capable of performing reduced pressure suction existing in the base surface and the concave portions (in addition to the six holes 22 in the concave portions, there are at least fifty-eight holes labeled 28 in the base surface and another six holes labeled 22 that are in the base surface, therefore, the in-concave reduced pressure suction hole ratio is 6 / (6 + 58 + 6) = 0.086 or lower when there are additional holes in the base not shown in Fig. 3), and 
the concave portion area ratio is defined by a ratio of an area of the concave portions with respect to sum of areas of the base surface and the concave portions (there are two concave portions and three 
Muller does not teach each of both types of the reduced pressure suction holes (22 and 28) has an area of 0.001 to 1 mm2.  
Instead, Muller teaches that the holes in the base surface (28) each has an area of 0.78 mm2 (per col. 4, lines 49-51, “these holes may be as small as 1.0 mm in diameter” which implicitly corresponds to an area for each hole of 0.78 mm2 based on the area calculated for a circle having a diameter of 1.0 mm), which falls within the claimed range.  Muller does not explicitly teach the area of the holes in the concave portions (22), but does describe that they “for example, …may be several times larger in diameter than those in the mold surface” (per col. 5, lines 29-32 with italics added by Examiner) for applications where greater strength than that obtained from the dovetail interlocking features is desired (col. 5, lines 33-42).
 Regarding the hole area for the holes in the base surface, Muller further teaches making the hole size small enough avoids formation of undesirable dimples in the substrate surface during the vacuum molding process (col. 4, lines 46-49).
Similarly, Dutouquet teaches that if the suction holes in a vacuum mold for shaping a skin exceeds a certain value, then the holes leave a defect on the surface of the skin (para. 0021).
 “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  Also, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP § 2144.05.II and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Accordingly, in view of Muller’s teachings and the above considerations, the hole size range limitation in claim 1 merely represents optimization of a known result-effective variable for preventing undesirable dimpling of the sheet during vacuum molding, which would have been well within the capability of and obvious to one of ordinary skill in the art at the time of filing.  

It is well-settled	that change in size for a structure does not have patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04.IV.A, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) for further details.
Thus, in view of Muller’s and Dutouquet’s teachings and the above considerations, another motivation, which would have been obvious to one of ordinary skill, to modify Dutouquet’s holes in the base surface so that they each have the same 0.78 mm2 size as the holes in the base surface would have been to simplify the tooling and manufacturing of the holes in the mold (ie. only one drill bit size required for both holes 28 and 22).  These benefits would be especially desirable for applications not requiring the additional strength provided by use of larger sizes for the holes in the concave portions.  
Regarding claim 2, Muller teaches some of the reduced pressure suction holes are provided in the concave portions (holes 22 in Fig. 1) and at least one of the reduced pressure suction holes in the concave portions are blocked (by adhesive layer 43 as shown in Fig. 1 and discussed in col. 5, lines 4-7).
Regarding claim 3, Muller implicitly teaches the concave portion area ratio is 33% (there are two narrow concave portions and three base surface portions which have 2x the area of each concave portion as shown in Fig. 3, therefore, the concave portion area ratio is 2 / 6 = 0.33).
Regarding claim 4, Muller teaches the concave portions are regularly dispersed (as shown in Figs. 1 and 3).  
Regarding claim 6, Muller does not explicitly disclose the claimed area of each concave portion.
However, Muller teaches that the concave portions in the mold serve to form mechanical interlocking features on the molded article being formed and that the article being formed can take many different forms (col. 3, lines 26-31).
“[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  In view of Muller’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to perform routine optimization of the area of each concave portion for various applications to obtain the result of molded article with mechanical interlocking features allowing secure attachment to other parts of various sizes, shapes, and weights.
Regarding claim 7, Muller implicitly teaches the concave portions may have a depth of approximately 4 mm (since holes 28 may have a diameter of 1.0 mm per col. 4, lines 49-51, and the concave portions are approximately 4x larger than this diameter as shown in Fig. 1, the concave portion depth is approximately 4 mm), thus falling within and anticipating the claimed range.
Regarding claim 9, Muller does not teach this feature.
However, Dutouquet teaches a vacuum mold (Fig. 1) wherein wrinkles are provided on the base surface (3’ in Fig. 1 and referred to as grain in para. 0007) to predictably emboss the surface of the molded article being formed with a pleasing appearance (paras. 0007 and 0003).
In view of Dutouquet’s teachings, it would have been obvious to one of ordinary skill in the art to modify Muller’s base surface to include wrinkles to predictably obtain the benefit taught by Dutouquet and cited above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Dutouquet, as applied to claim 1 above, in view of Tsuya (JP 2000-326343A).
Regarding claim 5, Muller and Dutouquet do not explicitly teach the claimed ratio.
However, Tsuyu’s mold implicitly has a value of 1 for the claimed ratio of number of holes over number of concave portions (as shown in Fig. 1, each concave portion has a single corresponding suction hole).
In view of Tsuya’s teachings it would have been obvious to one of ordinary skill in the art to modify Muller’s mold with Tsuya’s suction hole configuration and ratio of reduced pressure suction holes to concave portions to predictably simplify the process of forming the mold. 
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered and are addressed below. 
Regarding Applicant’s request for rejoinder of claims 10-13, the technical features shared by claims 1, 10, and 11 are known in the prior art, as set forth in the 103 rejection of claim 1 above, and thus cannot be a special technical feature under PCT Rule 13.2.  Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention and are therefore ineligible for rejoinder.
Applicant’s arguments regarding Muller’s failure to teach the new feature added to claim 1 that each of the plurality of reduced pressure suction holes has an area falling within the recited range have been fully considered and are persuasive.  Therefore, the 102 rejection of claim 1 over Muller has been withdrawn.  However, in response to the amendment of claim 1, a new ground(s) of rejection is made over Muller in view of Dutouquet.
Regarding claim 1, Applicant presents an argument contending that holes 22 and the regions 20 between the dovetails of Muller are not part of Muller’s mold.
However, this argument is not persuasive for the following reasons.  First, it is noted that parts 24, 20, and 14 function together as a multi-component vacuum mold to shape the sheet, as shown in Fig. 1.  In fact, multi-component molds are very common in the prior art.  Secondly, part 20 is lock defining surface (abstract), which is further evidence supporting its function as a mold part.  Lastly, the claims, as currently recited, do not require unitary construction or a one-piece mold which would distinguish over Muller’s multi-component mold.
  Regarding claim 1, Applicant presents an argument that modification to the hole size of holes 22 of Muller’s mold would change the basic principle of operation of Muller and therefore would be lacking motivation.
However, this argument is not persuasive for the following reasons.  Muller’s principle of operation is based on a method of providing a vacuum mold with a mold surface defining the shape of the article and drawing vacuum through holes 28 and 22 to define the shape of the sheet, and the modification discussed in the 103 rejection above does not alter that principle of operation.  Evidence supporting this definition of Muller’s principle of operation can be found in the text of claim 1 describing Muller’s invention in its broadest form (col. 6, lines 19-45), where it is noted there is no requirement that holes 22 be sized larger than holes 28 or that the sheet be drawn into holes 22 during the forming 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745